Citation Nr: 0908360	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
September 1976.  He died in December 2003.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for entitlement to compensation benefits 
pursuant the provisions of 38 U.S.C.A. § 1151 for the 
Veteran's cause of death.  

The appellant testified during a hearing before the 
undersigned Veterans Law Judge in November 2008; a transcript 
of that hearing is of record.

As a final preliminary matter, the Board notes that, in 
November 2008, the appellant submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  In a November 2008 statement, the appellant 
submitted a waiver of RO jurisdiction of such evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The evidence of record demonstrates the cause of the 
Veteran's death is not shown to have been proximately due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor was the cause of death shown to 
have been the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for compensation benefits 
pursuant the provisions of 38 U.S.C.A. § 1151 for the 
Veteran's cause of death was received in February 2004.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in February 2004.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case (SOC) was issued in 
December 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp and notice provisions of the VCAA, any such error 
is presumed to be prejudicial.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).  However, under the 
circumstances of this case, any such error does not require a 
remand because the error did not affect the essential 
fairness of the adjudication.  Id.  Specifically, the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant," because the statements of the 
appellant throughout the appeal reflect that she understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative dated in May 2004 and 
July 2008 as well as the November 2008 hearing testimony 
indicate that the appellant is clearly aware of the evidence 
and information required to substantiate her claim for 
compensation benefits pursuant the provisions of 38 U.S.C.A. 
§ 1151 for the Veteran's cause of death.  As such, the record 
reflects that the appellant had actual knowledge of the 
information and evidence needed to substantiate her claim on 
appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, service personnel 
records, and VA outpatient and inpatient treatment records 
have been obtained and associated with the claims file.  The 
appellant has also been provided with multiple VA medical 
opinions to assess the nature and etiology of the Veteran's 
cause of death.  

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran when the proximate cause of the 
disability or death was:  (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(West 2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  See 69 
Fed. Reg. 46426 (Aug. 3, 2004).  A review of the record 
reveals that the appellant's claim for compensation was 
received in February 2004.

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  See 38 C.F.R. § 3.361 (2008).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination. Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

Factual Background and Analysis

The appellant contends that the Veteran died from a 
Vancomycin Resistant Enterococcus (VRE) infection contracted 
during VA inpatient medical treatment in November and 
December 2003 at the Nashville VA Medical Center (VAMC).

VA treatment notes detail that the Veteran was diagnosed with 
chronic myelogenous leukemia (CML) in September 2001 and 
received a bone marrow transplant in August 2003.

VA inpatient treatment notes dated in November 2003 detail 
that the Veteran was admitted to the Nashville VAMC for IV 
treatment of cytomegalovirus (CMV) retinitis, day +117 status 
post bone marrow transplant for advanced CML.  VA treatment 
notes dated in November 2003 noted that chest X-ray reports 
showed bilateral, diffuse scattered interstitial infiltrates 
with low lung volumes and that the Veteran had some oxygen 
desaturations at night when sleeping.  In a November 2003 
attending physician (infectious diseases) treatment record, 
the examiner noted that chest X-ray findings could represent 
fluid or some infectious process.  A November 2003 stool 
culture showed previous VRE.  

A December 2003 pulmonary addendum note listed an impression 
of rapidly progressive pneumonitis, diffuse with likely 
infectious etiology.  An informed consent form detailing the 
risks of a bronchoscopy procedure was signed by the Veteran 
in December 2003.  The listed risks included hemorrhage, 
pneumothorax, infection, and pain.  A December 2003 
bronchoscopy note indicated that lavage fluid was grossly 
bloody but did not demonstrate the classic finding of diffuse 
alveolar hemorrhage (DAH).  The Veteran was noted to have no 
complications or significant bleeding from the procedure but 
returned from bronchoscopy slightly somnolent with 
desaturations.  A December 2003 VA pulmonary treatment note 
reflected that the Veteran was electively intubated and 
transferred to MICU (medical intensive care unit) for 
respiratory failure.  The Veteran was noted to have Adult 
Respiratory Distress Syndrome (ARDS) with no obvious source 
of infection after BAL (bronchoalveolar lavage).  A December 
2003 interim progress note indicated that the Veteran was 
intubated and sedated.  A VA physician noted VRE in stool and 
diagnosed aspiration pneumonia.  While on contact isolation 
precautions, the Veteran was not to be treated for VRE unless 
it was found in blood or sputum.  

A December 2003 VA treatment note indicated that the 
Veteran's pulmonary status had not improved.  A VA physician, 
S.G., M.D. indicated that that she was not clear on what 
caused the Veteran's pulmonary process and that it was 
possible to be a combination of events.  Aspiration was noted 
and it was unclear whether poor tolerance to tube feeds 
contributed to pneumonitis or VRE in sputum.  VRE was noted 
not to be present in bronchoscopy, which was preintubation 
and pre ICU treatment.  VA pulmonary treatment notes dated in 
December 2003 listed an impression of respiratory 
failure/ARDS and interstitial pneumonia of unclear etiology.  
In a December 2003 intern's note, the Veteran's bronchoscopy 
was noted to show inflamed trachea and right side segmental 
bronchi, with bloody secretions.  The examiner listed 
diagnoses of idiopathic pneumonitis, aspiration pneumonia, 
status post bone marrow transplant for CML complicated by 
GVHD (graft-versus-host disease), pancytopenia, and CMV 
retinitis.  Culture (Cx) returned showing VRE pneumonia.  A 
December 2003 attending physician's note reflected that the 
Veteran's ICU stay was complicated by VRE pneumonia, now 
controlled with antibiotics.  The physician indicated that 
the Veteran was suffering from two organ system dysfunction 
(lung and bone marrow) and was on maximal ventilatory support 
with poor oxygen saturation.  The etiology of his lung 
disease was noted to be unclear and may relate to an 
undiagnosed infectious agent, an idiopathic interstitial lung 
disease post bone marrow transplant, or eventually bisulfan 
related lung toxicity.  He died on December [redacted], 2003 

A December 2003 final VA hospital summary listed an admitting 
diagnosis of CMV retinitis, a principal diagnosis of 
respiratory failure, and secondary diagnoses of status post 
matched unrelated bone marrow transplant (day +100 for CML), 
atrial fibrillation, thyroiditis, steroid induced 
hyperglycemia, hypertension, hypertriglycemia, chronic low 
back pain, and history of nephrolithiasis.  The Veteran's 
hospital course was documented.  He was admitted in November 
2003 with CMV retinitis, day +117 status post bone marrow 
transplant for advanced CML.  The Veteran was noted to 
develop bilateral infiltrates on chest X-ray on November 27, 
which worsened.  A bronchoscopy in early December 2003 showed 
inflamed trachea and right side segmental bronchi, with 
bloody secretions.  The Veteran started desaturating after 
coming back from the bronchoscopy.  His stats dropped with 
increased work on breathing (WOB).  Thereafter, he was 
electively intubated and transferred to the MICU team for 
further care.  His ultimate cause of death was noted to be 
respiratory failure.  The final diagnoses were listed as 
cytomegalovirus disease, chronic myelogenous leukemia without 
remission, pneumonia with CMV disease, food/vomit 
pneumonitis, aplastic anemia, bone marrow transplant, 
hematuria, bacteremia, and chorioretinitis NOS (not otherwise 
specified).  

A December 2003 death certificate worksheet noted that the 
Veteran's death was caused by respiratory failure due to 
overwhelming sepsis due to cardiogenic shock.  The Veteran's 
death certificate lists the immediate cause of his death in 
December 2003 as septic shock due to, or as a consequence of 
post bone marrow transplant due to, or as a consequence of 
acute myeloid leukemia.  

At the time of his death, the Veteran was service-connected 
for degenerative disc disease of the lumbar spine, rated as 
60 percent disabling and right eye blepharitis, rated as 
noncompensable (zero percent) disabling.  The Veteran was 
also granted entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU), effective January 1, 2002.

A March 2004 VA death note included a review of the Veteran's 
December 2003 autopsy.  It was noted that the Veteran 
developed ARDS after undergoing a bronchoscopy, which 
required ventilatory support.  His clinical course was noted 
to be consistent with ARDS and sepsis.  The autopsy was 
limited to the lungs.  In summation, it was noted that the 
Veteran died from massive pulmonary hemorrhage as a result of 
the combination of ARDS and profound thrombocytopenia 
(platelet count day of death 13,000).  

In this appeal, the appellant filed the current claim for 
compensation under 38 U.S.C.A. § 1151 for the Veteran's cause 
of death in February 2004.  

In a December 2004 VA medical opinion, a VA physician 
indicated that he had reviewed the Veteran's records at 
length and found that the appellant's claim for compensation 
under 38 U.S.C.A. § 1151 was not valid.  The physician 
determined that it was unfortunate that the Veteran developed 
a rapid desaturation following the bronchoscopic examination.  

In a November 2006 VA medical opinion, a VA physician 
provided comprehensive findings after reviewing the Veteran's 
claims file.  It was noted that the Veteran developed 
bilateral pulmonary infiltrates and a bronchoscopy showed 
bloody secretions in November 2003.  The Veteran was noted to 
develop ARDS with decreased oxygen saturation despite 
treatment with a ventilator and oxygen.  It was further 
detailed that the Veteran was aggressively treated with 
empiric antibiotics.  The VA physician opined that no gross 
negligent health care was identified in his review of the 
medical records.  He found that the Veteran received 
appropriate, aggressive medical care.  After indicating that 
adult onset leukemia has a poor prognosis, the VA physician 
reported that the Veteran's death was an unfortunate 
consequence of myeloid leukemia despite aggressive treatment.  

During her November 2008 hearing, the appellant testified 
that the Veteran underwent a series of tests, including a 
bronchoscopy, 100 days after receiving a bone marrow 
transplant.  She indicated that the Veteran had trouble 
breathing after the bronchoscopy and was eventually intubated 
as well as admitted to the ICU.  She was told by the 
Veteran's physician that the Veteran was transferred due to a 
VRE infection when a feeding tube was inserted and he 
regurgitated stomach contents into his lungs.  She also 
reported that the Veteran was placed on antibiotics after 
testing positive for VRE in his lungs.  It was further 
indicated that, S.G., M.D., a VA bone marrow physician, had 
told the appellant in a phone message that the VRE infection 
or sepsis was not one of the common causes of ARDS. 

Medical treatise evidence concerning the causes and modes of 
transmission of Vancomycin Resistant Enterococcus (VRE) 
infections was associated with the claims file in November 
2008.

Based on the evidence of record, the Board finds that the 
cause of the Veteran's death is not shown to have been 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor was the 
cause of death shown to have been the result of an event not 
reasonably foreseeable.  The Board finds that there is no 
medical evidence in the claims file which establishes a nexus 
between the Veteran's cause of death and VA inpatient 
treatment in November and December 2003.  In addition, the 
Board finds the December 2006 VA medical opinion to be the 
most probative (persuasive) evidence on the question of 
whether the appellant is entitled to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for the 
Veteran's cause of death as a result of VA treatment.  The VA 
physician clearly opined that no gross negligent health care 
was identified in his review of the medical records.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the appellant nor her representative 
has presented, identified, or alluded to the existence of any 
medical evidence or opinion that directly contradicts this 
medical opinion.

The Board has considered the contentions advanced by 
appellant and her representative in connection with the 
claim, to include the November 2008 hearing testimony.  To 
whatever extent these assertions are offered to establish 
that the Veteran died as a result of VA treatment, as 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
opinion on the medical matters upon which this claim turns.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Consequently, lay assertions in this regard have 
no probative value.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
appellant in November 2008 is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the Veteran's death as 
a result of VA inpatient treatment in November and December 
2003 are not met, and the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).




ORDER

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for the Veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


